Exhibit 10.2

AMENDMENT NUMBER 1 TO THE

AMENDED AND RESTATED MASTER SERVICES AGREEMENT

This AMENDMENT NUMBER 1, effective as of March 31, 2008 (“Amendment Effective
Date”), is made and entered into by and between Tata America International
Corporation (“TCS America”), Tata Consultancy Services Limited (“TCSL,” and
together with TCS America, ‘TCS”), and ACNielsen (US), Inc. (“Nielsen”) and
modifies the AMENDED AND RESTATED MASTER SERVICES AGREEMENT, dated as of October
1, 2007, between TCS and Nielsen (the “Agreement”). Capitalized terms used in
this Amendment shall bear the meaning given in the Agreement.

The Parties have agreed that Schedule C to the Agreement shall be amended as set
forth on the attached schedule, which amendment shall be effective from the
Amendment Effective Date.

IN WITNESS WHEREOF, the Parties have each caused this Amendment Number 1 to the
Agreement to be signed and delivered by its duly authorized representative.

 

ACNIELSEN (US), INC.     TATA AMERICA INTERNATIONAL CORPORATION By:  

/s/ Michael E. Elias

    By:  

/s/ Satyanarayan S. Hegde

Name:   Michael E. Elias     Name:   Satyanarayan S. Hegde Title:   V.P.    
Title:   General Counsel & Senior Vice President       TATA CONSULTANCY SERVICES
LIMITED       By:  

/s/ Satyanarayan S. Hegde

      Name:   Satyanarayan S. Hegde       Title:   General Counsel & Senior Vice
President

 

 